Citation Nr: 1718578	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  09-40 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for osteoarthritis and gout of the first metatarsal proximal phalangeal joint (MTPPJ) space of the bilateral feet (hereinafter "bilateral great toes disability").

2.  Entitlement to an initial compensable rating for bilateral pes planus with bunions and status post plantar fasciitis for the period prior to January 23, 2017, and 30 percent thereafter (hereinafter "bilateral pes planus").

3.  Entitlement to an initial rating in excess of 10 percent for gout, degenerative joint disease (DJD), and residuals of a fracture of the lateral malleolus of the right ankle (hereinafter "right ankle disability").


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1979 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In November 2011 and November 2013 the Board remanded this case for further development.  

In a June 2014 decision, the Board determined the following: an initial 20 percent rating, and no higher, was warranted throughout the appeal period for osteoarthritis and gout of the great toes of the bilateral feet; an initial compensable rating for hallux valgus of the bilateral feet had not been met; an initial compensable rating for bilateral pes planus had not been met: and an initial 10 percent rating, and no higher, was warranted throughout the appeal period for the right ankle disability.

The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2015 Memorandum Decision, the Court vacated and remanded the Board's June 2014 decision to deny an initial compensable rating for bilateral pes planus and hallux valgus and finding that no more than an initial 20 percent rating was warranted for osteoarthritis and gout of the bilateral great toes and an initial 10 percent was warranted for the right ankle disability.  The Court affirmed the Board's decision to deny an initial compensable rating for hallux valgus of the bilateral feet. 

In August 2016 the Board remanded the issues of an initial disability rating in excess of 20 percent for osteoarthritis and gout of the bilateral great toes; an initial compensable rating for bilateral pes planus with bunions and status post plantar fasciitis; and an initial disability rating in excess of 10 percent for gout, DJD, and residuals of a fracture of the lateral malleolus of the right ankle for further development consistent with the Court's Decision.

In a February 2017 rating decision, the RO granted a higher 30 percent rating for bilateral pes planus with bunion, status post plantar fasciitis, effective January 23, 2017.  While the RO has assigned a higher rating during the pendency of this appeal for the Veteran's bilateral pes planus disability, because a higher rating is available before and after January 23, 2017, and the Veteran is presumed to seek the maximum available benefit, the claim for a higher initial rating for the Veteran's bilateral pes planus disability remains on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

The issue of an initial higher rating in excess of 10 percent for the service connected right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Since the July 1, 2008 effective date of the grant of service connection to September 18, 2016, the Veteran's bilateral great toes disability was productive of one or two exacerbations a year in a well-established diagnosis; it was not productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.

2.  For the period beginning on September 19, 2016, the Veteran's bilateral great toes disability was productive of severely incapacitating exacerbations occurring four or more times a year; it was not totally incapacitating with constitutional manifestations associated with active joint involvement.

3.  Since the July 1, 2008 effective date of the grant of service connection to September 18, 2016, the Veteran's bilateral pes planus disability was productive of pain on use and intermittent minimal tenderness to palpation, which was relieved by built-up shoes or arches; it was not manifested by weight-bearing line over the great toe or inward bowing of the tendo Achilles and there was no objective evidence of marked deformity, pain on manipulation, swelling on use, or characteristic callosities.

4.  For the period beginning on September 19, 2016 the Veteran's bilateral pes planus disability had objective evidence of pain on manipulation and use, indication of swelling on use, and characteristic callosities.  

5.  For the entire period on appeal, the Veteran's bilateral pes planus disability was not evidenced by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation which was not improved with orthopedic shoes or appliances.


CONCLUSIONS OF LAW

1.  For the period from July 1, 2008 to September 18, 2016, the criteria for an initial rating in excess of 20 percent rating for the bilateral great toes disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002, 5017 (2016).

2.  For the period beginning on September 19, 2016, the criteria for 60 percent rating, but no higher, for the bilateral great toes disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002, 5017 (2016).

3.  From the period from July 1, 2008 to September 18, 2016, the criteria for an initial compensable rating for bilateral pes planus disability have not been met. 38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2016).

4.  For the period beginning on September 19, 2016 the criteria for 30 percent rating, but no higher, for bilateral pes planus disability have been met.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

DUTIES TO NOTIFY AND ASSIST

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

VA's duty to notify was satisfied by letters dated December 12, 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran in the development of his claim has also been met. This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R.     § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's available service treatment records (STRs) and VA treatment records.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.  Also, the Veteran was afforded VA compensation and pension examinations in 2011, 2014, 2016, and 2017.  The Board finds that the examination reports are adequate to decide the merits of the case because the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report set forth detailed examination findings to include a nexus opinion, with adequate bases for the opinion.  See 38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

INCREASED RATING

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of the assignment of different ratings for different periods of time, based on the facts found, is required.  Fenderson v. West, 12 Vet. App. 119 (1999).  Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board also points out that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7   (1995); see also Johnson v. Brown, 9 Vet. App. 7 (1996).

Initially, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Osteoarthritis And Gout of the Bilateral Great Toes

The Veteran's bilateral great toes disability has been assigned a 20 percent rating since the July 1, 2008 effective date of the grant of service connection, under Diagnostic Code 5017.  See 38 C.F.R. § 4.71a.  

Gout is evaluated under Diagnostic Code 5017 that, in turn, directs that it be evaluated under Diagnostic Code 5002 as rheumatoid arthritis.  38 C F R § 4.71a, Diagnostic Code 5017 (2016).

Under Diagnostic Code 5002, a 20 percent rating is assigned for one or two exacerbations a year in a well established diagnosis.  

A 40 percent rating is assigned with symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.

A 60 percent rating is assignable for less than criteria for 100 percent, but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times yearly or a lesser number over prolonged periods.

A 100 percent rating is assignable when there are constitutional manifestations associated with active joint movement, totally incapacitating. 38 C.F.R. §4.71a , Diagnostic Code 5002 (2016).

Diagnostic Code 5002 does not provide a definition for an "incapacitating episode."   As discussed by the Court in its October 2015 Decision, the definition of "incapacitating episode" provided by 38 C.F.R. § 4.71a is only applicable to Diagnostic Code 5243 for intervertebral disc syndrome.  As such, and as directed by the Court, the Board will assess whether the Veteran is entitled to a higher rating without application of the definition of "incapacitating episode" provided by 38 C.F.R. § 4.71a.  

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6

At his QTC examination in January 2008, the Veteran reported that he had pain in his feet daily.  He rated his pain as 9 out of 10 and indicated that it was elicited by physical activity, but relieved by medication.  He denied having surgery or hospitalizations because of his foot conditions.  Examination of the Veteran's toes revealed prominent bunion formation on his first toes.  The Veteran had no painful motion, edema, disturbed circulation, weakness, atrophy, or tenderness.  X-rays indicated the presence of osteoarthritic changes in the first metatarsal proximal phalangeal joints space of the Veteran's right and left foot.  The Veteran was diagnosed with bilateral osteoarthritic changes of the first MTPPJ space. 

A September 2008 treatment record indicated that the Veteran reported pain in the soles of his feet and occasional tingling in his toes.  He also reported that he was unable to wear normal shoes.  Upon examination, the Veteran had limited range of motion in his pedal and ankle joint and moderate edema.  A January 2009 podiatry record showed the Veteran reporting tingling, burning, and shooting pain in his feet.  The Veteran was prescribed shoe insoles.  VA treatment records from August 2009 and February 2010 reflect that the Veteran repeatedly reported chronic foot and toe pain from gout flare-ups.

A September 2010 treatment record showed the Veteran presented with pain localized on soles of his feet at 4 out of 10 with rest and 10 out of 10 with weight bearing and ambulation.  The Veteran reported no trauma or injury.  The Veteran provided a history of gout and that he had been taking prescription medication.  The Veteran stated that he did not feel like his pain was related to gout.  Upon examination his foot was without redness, swelling, warmth to touch, or deformity.  The Veteran was noted to be ambulatory with a limp. 

At a February 2011 VA examination the Veteran stated that the swelling condition in his big toe did not cause pain.  The Veteran reported that at rest he did not have weakness, stiffness, swelling, or fatigue in his feet, but did have those symptoms when standing or walking.  He reported that he took over-the-counter and prescription medication for pain relief.  He denied any hospitalization, surgery, or functional impairment.  The Veteran was noted to have limitations with standing and walking; specifically he was able to stand for 10 minutes and walk approximately 200 meters.  Upon physical examination there was no evidence of tenderness, painful motion, weakness, edema, heat, redness, instability, atrophy, or disturbed circulation.  The Veteran had active motion in the metatarsophalangeal joint of his great toes.

In July 2011 the Veteran submitted a written statement to VA regarding his flare ups.  He stated that his flare ups in his big toes were extremely painful and very intense.  He reported that his flare-ups occurred suddenly and usually at night.  He described his big toe flare up to include his toe becoming red and hot to the touch.  He stated that the pain increased upon touch.  The Veteran stated that he was able to wear special shoes during flare ups of his feet and ankles, but that the shoes did not help the flare-ups in his big toe joints

April 2011 X-rays showed DJD of the first metatarsophalangeal (MTP) joint, mild DJD of inferior toes of the Veteran's right and left foot, but no subluxation, or fracture.  At a May 2011 podiatry visit the Veteran stated his orthopedic shoes worked well and managed his pain adequately.  An August 2011 nursing note indicated that the Veteran reported his medications had resolved his gout symptoms.  He presented with no complaints.  A September 2011 primary care visit indicated that the Veteran denied joint pain.  No edema was present.  He indicated he was taking medication for his gout.  

A March 2013 VA treatment record noted that X-rays of the Veteran's feet were conducted in response to complaints of painful hallux valgus and gout.  X-rays of the Veteran's left foot indicated no acute osseous or abnormalities, but did reveal significant degenerative changes of the first MTP joint.  His right foot was found to have hallux valgus, first MTP joint DJD, and dorsal mid foot DJD.  A March 2013 treatment note indicated that the Veteran reported flare-ups of toe pain, which he treated with medication.  An October 2013 podiatry record indicated that the Veteran reported that his prescribed shoes and insoles were working well.  He also had minimal tenderness to palpation of his feet. 

At a January 2014 VA examination the Veteran reported that he had gout flare-ups every two months that lasted 3-7 days.  He stated that his gout was aggravated by certain foods and activities and alleviated by gout medication and rest.  Upon physical examination, the Veteran had some decrease in range of motion of his bilateral great toes, but no weight loss, anemia, joint deformities, or other systematic involvement related to that condition.  The Veteran's arthritis was noted to have caused four or more exacerbations per year.  The exacerbations were not found to have been incapacitating or found to have caused constitutional manifestation.  

A May 2014 podiatry consult found the Veteran had painful motion of his great toes.  His joint motion was 35 degrees on the right and 20 degrees on the left.  Motion was painful at end of the range of motion of both joints.  A December 2014 primary care note indicated that the Veteran's gout was controlled by medication.

A May 2016 primary care note indicated that the Veteran had no noted gout flares.  He was directed to continue with his current medication.  No edema, clubbing, cyanosis, or significant joint deformities were found.  

In an August 2016 podiatry visit the Veteran had limited, mildly painful first MTP joint motion bilaterally and surgical options were discussed.  The Veteran indicated that his orthotics were quite effective at alleviating his foot pain.  He reported that his toe pain mostly occurred when he was not wearing the rocker soled shoes and orthotics.  The Veteran reported that his bilateral foot pain when walking rated 4 out of 10 and stated that his pain medication really worked.  

At a September 2016 VA examination the Veteran reported experiencing flare ups every two to three months.  He described the flare up as excruciating and unbearable.  He described the pain as throbbing and burning.  He stated that he was unable to do anything during an exacerbation.  He took prescribed medication during a flare up but stated that the medicine only gave him minimal relief.  He related that his exacerbations were indicated by rapid onset of swelling, tenderness, redness and severe pain.  The examiner found the Veteran's gout was manifested by severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods.  Totally incapacitating constitutional manifestations associated with active joint involvement were not present.  The Veteran also did not have weight loss and anemia productive of severe impairment of health.  X-rays showed moderately advanced first MTP joint degenerative arthrosis. 

At a January 2017 VA examination the Veteran reported that his flare ups occurred approximately once every three months in either of his great toes.  The Veteran estimated that in the past year he missed approximately 10 days from work due to gout flare ups.  He stated that his flare ups lasted an average of 3 days - 2 weeks.  The Veteran stated that his condition was often incapacitating.  He reported that during an exacerbation he was in unbearable pain and that his big toes were so painful that he was unable to bear even light touch or the presence of a sheet over his feet.  During an exacerbation the Veteran reported that his big toes were erythematous, with excessive heat and that he was unable to bear weight on the affected foot.  The Veteran stated that he took over the counter and prescription medication during a flare up, but that the medications only provided partial symptomatic relief.  The examiner found that the Veteran's exacerbation symptoms were consistent with an incapacitating exacerbation.  As such, the examiner stated that the Veteran's gout and osteoarthritis of bilateral great toes was productive of incapacitating exacerbations occurring three or more times a year.

The Board finds that for the period prior to September 18, 2016, an initial rating in excess of 20 percent for bilateral great toes disability is not warranted.  In resolving all reasonable doubt in the Veteran's favor, a 60 percent rating for the period beginning on September 19, 2016 is warranted for the service-connected bilateral toes disability.  

In this regard, since the July 1, 2008 effective date of the grant of service connection to September 18, 2016 the probative medical evidence of record shows that the Veteran exhibited one or two exacerbations a year in a well-established diagnosis.  The Veteran has consistently reported that his osteoarthritis and gout symptoms were adequately managed with corrective foot wear.  Specifically, in both May 2011 and October 2013 the Veteran stated that his prescribed shoes and insoles were working well.  In August 2011 he also stated that his gout symptoms were resolved with medication.  Though the Veteran reported flare ups of his gout, his examinations were negative for tenderness, weakness, edema, heat, redness, instability, atrophy, or disturbed circulation.  He also had minimal tenderness upon examination until January 2014.  In January 2014 the Veteran reported an increase in his painful symptomology of his osteoarthritis and gout.  He reported that he had gout flare-ups every two months that lasted 3-7 days.  The Veteran had some decrease in range of motion of his bilateral great toes, but did not have weight loss, anemia, joint deformities, or other systematic involvement.  His flare ups were not found to be incapacitating or cause constitutional manifestation.  Specifically, in August 2016, the Veteran stated that his medication worked at alleviating his pain.  

Prior to the September 2016 VA examination the evidence of record shows that the Veteran was not diagnosed or found by any medical professional to have any incapacitating exacerbations.  Though the Veteran did report painful flare ups in July 2011, there is no evidence of record - either medical or the Veteran's own statements - which indicated or established that those flare ups were incapacitating. Similarly, the Veteran also did not report impairment of any other bodily system or constitutional manifestations, such as anemia or weight loss.  Therefore, the Board finds that prior to September 19, 2016 the Veteran's symptoms are consistent with a  20 percent disability rating.  

As of September 19, 2016, however, the probative medical evidence of record shows that the Veteran exhibited severely incapacitating exacerbations occurring four or more times a year, or a lesser number over prolonged periods.  The 2016 VA examination report reflects that the VA examiner concluded that the Veteran's exacerbation symptoms were consistent with an incapacitating exacerbation.  The Veteran reported his flare ups as causing such pain as to prohibit weight bearing on the affected foot, the inability to tolerate even the slightest pressure or touch, and to have unbearable pain.  He reported increased heat and redness during flare ups and an inability to do anything during a flare up.  Similarly, in January 2017 the Veteran reported having flare ups once every three months and being in unbearable pain during a flare up.  The January 2017 examiner found the Veteran's flare ups to be incapacitating.  Based on probative evidence of record, the Board finds the September 19, 2016 examination report provides the first evidence that the Veteran's bilateral toes disability had flare ups that occurred four or times a year and were severely incapacitating.  Thus, the Board finds that as of September 19, 2016 the Veteran's symptoms more closely approximate a 60 percent rating. 

As the Veteran has never reported and none of the medical evidence of record has found constitutional manifestations associated with active joint involvement which would be totally incapacitating, the Board finds that a rating of 100 percent is not warranted.

Bilateral Pes Planus with Bunions, and Status Post Plantar Fasciitis

The Veteran is in receipt of an initial noncompensable disability rating for his service-connected bilateral pes planus for the period prior to January 23, 2017 and a 30 percent rating thereafter, pursuant to Diagnostic Code 5276.  See 38 C.F.R. § 4.71a.  

Under Diagnostic Code 5276, a non-compensable evaluation is warranted for pes planus with mild symptoms such that are relieved by a built-up shoe or arch support.  A 10 percent evaluation is warranted for moderate symptoms such as the weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, or pain on manipulation and use of the feet, either bilateral or unilateral.
A 30 percent evaluation is warranted for bilateral severe symptoms such as objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities.

The maximum schedular evaluations of 30 percent for unilateral and 50 percent for bilateral pes planus are warranted for pronounced symptoms such as marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, or symptoms not improved by orthopedic shoes or appliances.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Compare Johnson v. Brown, 7 Vet. App. 9 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  See also Tatum v. Shinseki, 23 Vet. App. 152 (2009) (holding that 38 C.F.R. § 4.7 is not applicable when the ratings criteria are successive and not variable).

At his QTC examination in January 2008, the Veteran reported that he had pain in his feet daily.  He indicated his pain was 9 out of 10 and was elicited by physical activity, but relieved by medications such as Motrin and Naprosyn.  He denied surgery or hospitalization.  Examination of the Veteran's feet revealed no painful motion, edema, disturbed circulation, weakness, atrophy, or tenderness.  Examination did reveal low arches and prominent bunion formation on his first toes.  Palpitation of the plantar surface of the Veteran' s feet did not reveal any tenderness and his Achilles tendons were in good alignment.  The examiner noted that the Veteran had not worn any type of corrective footwear.  X-rays indicated the presence of pes planus.  The Veteran was diagnosed with bilateral pes planus, status post plantar fasciitis resolved without complications. 

A September 2008 treatment record noted that the Veteran reported pain in the soles of his feet and occasional tingling in his toes.  He also reported that he was unable to wear normal shoes.  A January 2009 podiatry record indicated the Veteran was prescribed shoe insoles, which he stated were comfortable.  

A December 2010 podiatry clinic visit indicated the Veteran had complaints of pain of the soles of both feet, especially of the right arch area.  He stated he had difficulty finding shoes for his everyday use.  He reported using insoles daily and, upon examination, was found to have low arches and minimal tenderness with palpation.  He was prescribed corrective shoes.  It was noted that the Veteran's bunion pain was exacerbated by his back condition and gout flare ups.  Though surgical options were discussed for the Veteran's bunions, it was noted that the Veteran's pain was not solely caused by his bunions.

At a February 2011 VA examination the Veteran reported that at rest he did not have weakness, stiffness, swelling, or fatigue in his feet, but that he did have those symptoms when standing or walking.  He reported that he took over-the-counter and prescription medication for pain relief.  He denied any hospitalization, surgery, or functional impairment.  The Veteran was noted to have limitation with standing and walking; specifically he was able to stand for 10 minutes and walk approximately 200 meters.  Upon physical examination there was no evidence of tenderness, painful motion, weakness, edema, heat, redness, instability, atrophy, or disturbed circulation.  Palpation of the plantar surfaces revealed no tenderness and Achilles tendon alignment was normal during both weight bearing and non-weight bearing examination.  The Veteran did not require any type of supportive footwear. 

A May 2011 podiatry record noted that the Veteran reported his prescribed shoes worked well and managed his pain adequately.  An October 2013 podiatry record indicated that the Veteran reported that his prescribed shoes and insoles were working well.  It was noted that he had minimal tenderness to palpation of his feet.

At a January 2014 VA examination the Veteran reported that his bunions were getting bigger and more painful.  Upon examination the Veteran did not have pain on manipulation of his feet, swelling on use, extreme tenderness of his plantar surface, characteristic calluses caused by pes planus, or marked foot deformity.  There was no marked pronation.  The weight-bearing line over the medial to the great toe was normal.  There was no other lower extremity deformity causing alteration of weight bearing line or inward bowing, displacement, severe spasm of the Achilles tendons, or extreme tenderness of plantar surface of the feet.  Repetitive motion was conducted, with no change.  The Veteran did have decreased longitudinal arch height during weight bearing and painful use of his feet.  However, his symptoms were relieved by arch supports.  The Veteran reported using a cane and corrective shoes.  X-rays found no radiographically appreciable change in appearance of both feet when compared to prior radiographs.  The X-ray impression was stable degenerative changes of both feet, without evidence of acute bony abnormality. 

A May 2014 podiatry consult noted the Veteran to have moderate pes planus bilaterally.  He was prescribed orthotics and rocker soled shoes.  In a November 2014 follow up visit the Veteran noted the orthotics were quite effective at alleviating foot pain.  Similarly, in a December 2014 primary care note the Veteran stated his orthotics were working.  

A January 2016  nursing and podiatry clinic note indicated that the Veteran's bilateral foot pain was 3 out of 10 and that he needed new orthotics.  His March 2016 primary care clinic visit indicated that his pea planus was controlled.  At an August 2016 podiatry clinic visit the Veteran indicated that his orthotics were quite effective at alleviating his foot pain.  He reported that his pain mostly occurred when he was not wearing the rocker soled shoes and orthotics.  The Veteran reported that his bilateral foot pain when walking rated 4 out of 10 and stated that his pain medication really worked.  

At a September 2016 VA examination the Veteran described the pain in the arch of the foot as sharp and stabbing.  He stated that the pain was worse in the morning or after prolonged walking and standing.  He reported taking medication and using orthotics with some relief, but that he never had complete resolution of the pain.  He reported occasional use of a walker and constant use of a cane.  He was found to be limited to standing 10 to 15 minutes on his feet.  His walking was limited to a 1/2 mile.  He was found to have pain on use of his feet, pain on weight bearing and non-weight bearing, and  pain on manipulation of  his feet.  His pain was accentuated on manipulation.  Characteristic callouses and extreme tenderness of plantar surfaces of both feet (not improved by orthopedic shoes or appliances) were present.  He had decreased longitudinal arch height both feet on weight-bearing, objective evidence of marked deformity of both feet, and marked pronation of both feet (not improved by orthopedic shoes or appliances).   The Veteran did not have an indication of swelling on use.  His weight-bearing line did not fall over or medial to the great toe.  There was no "inward" bowing of the Achilles tendon or marked inward displacement and severe spasm of the Achilles tendon on manipulation.  He denied having had foot surgery. 

At a February 2017 VA examination the Veteran reported his foot condition had worsened in terms of severity.  The examiner found the Veteran to have pain on use of the feet, pain accentuated on use, pain on manipulation of the feet, pain accentuated on manipulation, and swelling on use.  The Veteran did have decreased longitudinal arch height of both feet on weight-bearing and the weight-bearing line fell over or medial to the great toe.  Characteristic callouses were present.  There was inward bowing of the Achilles tendon of both feet.  No extreme tenderness of plantar surfaces on the feet, evidence of marked deformity of one or both feet, marked pronation of one or both feet, or deformity other than pes planus was found.  The Veteran reported having tried arch supports and orthotics, but remained symptomatic.  There was no marked inward displacement and severe spasm of the Achilles tendon on manipulation of the feet.  The examiner found the Veteran's bilateral pes planus to be moderate to severe, though not equivalent to amputation.  On weight bearing, the Veteran's bilateral feet findings were consistent with severe bilateral pes planus with very minimal medial longitudinal arch visible.  

In this case, the Board finds that an initial compensable rating for bilateral pes planus since the July 1, 2008 effective date of the grant of service connection to September 18, 2016 is not warranted.  In this regard, during this period, the probative medical evidence of record shows that the Veteran's symptoms were relieved by arch supports and corrective footwear.  Though the Veteran reported swelling on use in February 2011, there was no objective evidence or indication of such swelling on use, as contemplated by the 30 percent rating.  He also did not have any marked deformity or pain on manipulation and his weight bearing alignment was normal.  The Veteran also reported in May 2011 that his prescribed shoes worked well and were managing his pain adequately.  In January 2014, the Veteran reported that his symptoms were relieved by his corrective arch supports.  Thus, the Veteran's symptoms all more closely approximate ones that are relieved by built-up shoe or arch support, as indicated by a non-compensable rating.

However, the Board finds that the Veteran's symptoms beginning on September 19, 2016 are consistent with a 30 percent rating.  The Veteran had objective evidence of pain on manipulation and use of his feet, an indication of swelling on use and characteristic callouses.  He also reported that his arch supports and orthotics no longer provided relief and that he remained symptomatic with use of the devices.  Similarly, in January 2017 the Veteran continued to present with objective evidence of pain on manipulation, pain on use, characteristic callouses and swelling on use.  Thus, a 30 percent, but no higher rating, for bilateral pes planus is granted for the period beginning on September 19, 2016.  

In order to approximate the maximum allowed rating of 50 percent bilaterally, the Veteran would have to present with marked pronation, extreme tenderness of his plantar surfaces, marked inward displacement and severe spasm of the tendon achillis on manipulation.  Though the Veteran did present with marked pronation and extreme tenderness of his plantar surfaces in September 2016, he was not found to have marked inward displacement and severe spasm of his Achillis tendon upon manipulation.  Thus, he did not satisfy all of the criteria necessary to warrant a 50 percent rating.  Further, in his January 2017 VA examination the Veteran was not found to have any symptoms of the 50 percent rating - his pronation and plantar surface tenderness had resolved.  Thus, the Board finds that the probative medical evidence, including the Veteran's own statements, is consistent with a 30 percent rating, but no higher, for the period beginning on September 19, 2016.  

The Board notes that functional loss due to pain is already contemplated as part of the diagnostic criteria used to evaluate pes planus under DC 5276; therefore, pain, alone, does not provide an additional basis for any higher evaluation during this period.  See 38 C.F.R. § 4.71a , DC 5276; see also DeLuca, 8 Vet. App. at 204-7  .

Additionally, the Veteran's bilateral foot disability does not present, and is not more analogous to, a disability resulting from actual injury to the foot.  See Yancy v. McDonald, 27 Vet. App. 484, 492-93 (2016) (holding that application of Diagnostic Code 5284 is limited to disabilities resulting from actual injuries to the foot, but that unlisted conditions may be rated by analogy to injury of the foot under Diagnostic Code 5284); 38 C.F.R. § 4.20 (2016) (providing that unlisted conditions may be rated by analogy under a closely related disease or injury). "  The plain meaning of the word 'injury' limits the application of Diagnostic Code 5284 to disabilities resulting from actual injuries to the foot, as opposed to disabilities caused by, for example, degenerative conditions."  Yancy, 27 Vet. App. at 491.  The Veteran's pes planus and plantar fasciitis is a disease rather than an injury, as service connection was granted based on the diagnosis of this disorder in service and the same diagnosis after service, rather than as due to an injury in service.  Rating by analogy under Diagnostic Code 5284 is therefore not appropriate.

TDIU Consideration

The Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  The Veteran is currently employed and he has not asserted that his is unable to gain or maintain substantially gainful employment because of his service-connected disabilities.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  



ORDER

An initial rating in excess of 20 percent rating for osteoarthritis and gout of the bilateral big toes for the period prior to September 19, 2016, is denied.  

A 60 percent rating for osteoarthritis and gout of the bilateral big toes, but not higher, is granted from September 19, 2016.

An initial compensable rating for bilateral pes planus for the period prior to September 19, 2016, is denied.

A 30 percent rating for bilateral pes planus, but not higher, is granted from September 19, 2016.


REMAND

With regard to the claim for a higher initial rating a right ankle disability, the Board finds further development is required.

In evaluating disabilities of the joints, VA has a duty to determine whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011), DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2016).  These determinations should be made by an examiner and should be portrayed by the examiner in terms of the additional loss in range of motion due to these factors.  Furthermore, VA examinations must include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016), 38 C.F.R. § 4.59 (2016). 

VA examinations of the Veteran's right ankle occurred in September 2016 and January 2017.  The examinations found that the Veteran suffered from pain on dorsiflexion and plantar flexion.  The reports, however, did not reflect the point at which pain began or ended.  Based on the foregoing insufficiencies, a remand is required in order to obtain a complete examination of the Veteran's right ankle.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a VA examination to ascertain the current nature and severity of his service-connected right ankle disability.  The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

The examiner should conduct range of motion testing of the ankles (expressed in degrees), to include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain the basis for this decision.

In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss of the right ankle due to pain or other symptoms during flare-ups or with repeated use.  To the extent possible, the examiner should express any additional functional loss in terms of additional degrees of limited motion.  If the examiner concludes that an estimate of the range of motion during flare ups cannot be provided without resorting to mere speculation, the examiner must support that opinion with a full and complete explanation as to why the examiner cannot provide the requested opinion without resort to mere speculation.

2.  Then, readjudicate the claim, to include consideration of all potentially applicable diagnostic codes.   If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


